 

   

September 3, 2013

 

 

 

Mr. Charles Costenbader

39 North Heritage Hill Circle

The Woodlands, Texas 77381

 

Re: Employment with Synthesis Energy Systems, Inc. (the “Company”)

 

Dear Charlie,

 

This letter agreement confirms the terms of your employment to you effective
September 3, 2013 (the “Effective Date”).

 

Title/Reporting Relationship

 

Your title is Chief Financial Officer and you report to the Company’s chief
executive officer (the “CEO”).

 

Responsibilities

 

Your duties and responsibilities will be such as are reasonably assigned to you
by the CEO. While employed by the Company, you will devote full time
and attention during normal business hours to the affairs of the Company and use
your best efforts to perform faithfully and efficiently your duties and
responsibilities. You shall perform the services required by this letter
agreement at the Company’s present principal place of business or at such other
location(s) as may be mutually agreed by you and the Company; provided, however,
that your responsibilities for the Company will require you to conduct temporary
travel to other domestic and international locations (including without
limitation countries in Asia and Europe) on business for the Company consistent
with the business needs of the Company.

 

Compensation

 

Your base compensation will be $300,000 per year (the “Base Compensation”),
$200,000 of which (the “Base Salary”) shall be payable in cash in equal
semi-monthly installments of $8,333.33 or in accordance with the Company’s
established policy, subject such payroll and withholding deductions as may be
required by law and other deductions (consistent with the Company’s policy for
all employees) relating to your election to participate in the Company’s
incentive, savings, retirement and other employee benefit plans.

 



 

 

 

 

During the first twelve months of your employment (the “Initial Year”), the
Company will grant you nonstatutory stock options subject to an agreement (an
“Option Agreement”) to be entered into between the Company and you (with the
approval of the Compensation Committee of the Company’s Board of the Directors
(the “Board”)). The Company’s grant to you of nonstatutory stock options will be
options to acquire whole shares of the Company’s common stock having a fair
market value of $100,000 on the date of grant as determined under the Company’s
Amended and Restated 2005 Incentive Plan, as amended (the “Plan”), vesting as to
25% on the date of grant and the remainder vesting in equal amounts quarterly
over the subsequent twelve months. The nonstatutory stock options will be
subject to the terms and conditions of the NSOA and the Plan.

 

For each twelve month period subsequent to the Initial Year, $100,000 of your
Base Compensation shall either be paid in cash (and increasing the bi-monthly
Base Salary from $8,333.33 to $12,500.00) or in lieu thereof shall be in the
form of nonstatutory stock options, and subject to the terms and conditions, of
an Option Agreement to be entered into between the Company and you (with the
approval of the Compensation Committee of the Board), which shall reflect a
number of shares of common stock of the Company with a fair market value of
$100,000 on the date of grant as determined under the Plan. The determination of
whether such amount shall be paid in cash or nonstatutory stock options shall be
determined by the mutual agreement of you and the Compensation Committee of the
Board fifteen (15) days prior to the expiration of the Initial Year and each
succeeding twelve month period thereafter.

 

In addition, the Company will conduct an annual review of your compensation and
may, in its sole discretion, increase the Base Compensation based
upon relevant circumstances.

 

Vacation

 

During the term of your employment, you shall be entitled to annual paid
vacation equal to twenty days during each one-year period commencing on the
Effective Date. The use of any vacation time not taken during the applicable
one-year period will be subject to the Company’s vacation policy as in effect
from time to time.

 

Bonus Program

 

You will be eligible, as to each fiscal year until the termination of your
employment, for an annual performance bonus (the “Annual Bonus”), with the
amount and payment of such bonus to be determined by, and to be at the sole
discretion of, the CEO, with approval of the Compensation Committee of the
Board. The bonus amount will be based on achievement of certain annual Company
and individual goals and objectives. Such bonus will be paid by no later than
the later of 2 ½ months after the end of the calendar year in which it is earned
or 2 ½ months after the end of the Company’s tax year in which it is earned. For
the purposes of this Agreement, the term “Annual Bonus” will refer only to the
cash bonus, and not to long-term equity incentives to be paid pursuant to any
compensation plan then in effect.

 



 

 

 

 

Incentive Award

 

Subject to the terms and conditions of a Nonstatutory Stock Option Agreement to
be entered into between the Company and you (with the approval of the
Compensation Committee of the Board), the Company shall grant to you
nonstatutory stock options to acquire 200,000 shares of the Company’s common
stock at the fair market value of such shares on the date of grant as determined
under the Plan, vesting as to 25% on the date of grant and the remainder vesting
25% annually over three years from the effective date of the grant.

 

Plans

 

You shall be eligible to participate in and shall receive all benefits under all
incentive, savings and retirement plans and programs maintained or
established by the Company for the benefit of our employees. Further, you and/or
your family, as the case may be, shall be eligible to participate in and shall
receive all benefits under each welfare benefit plan of the Company maintained
or established by the Company for the benefit of its employees. The Company
shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such program or plan.

 

Reimbursement of Business Expenses

 

You may from time to time during the term of your employment incur various
business expenses customarily incurred by persons holding positions of like
responsibility, including, without limitation, travel expenses incurred for the
benefit of the Company. Subject to complying with the Company’s policy regarding
the reimbursement of such expenses as in effect from time to time during the
term of your employment, which does not necessarily allow reimbursement of all
such expenses, the Company shall reimburse you for such expenses from time to
time, at your request, and you shall account to the Company for all such
expenses. Such expenses will be reimbursed no later than the later of 2½ months
after the end of the calendar year in which it is incurred or the 2½ months
after the end of the Company’s tax year in which it is incurred.

 

In addition, the Company shall reimburse you up to $150 per month for expenses
associated with a cellular phone to the extent used for business of the Company.
Subject to complying with the Company’s policy regarding the reimbursement of
expenses as in effect from time to time during the term of your employment and
your accounting to the Company for such expenses, the Company shall provide such
reimbursement on a monthly basis through the bi-weekly cash payments of Base
Salary.

 

Indemnification Agreement

 

The Company has entered into an Indemnification Agreement with you regarding
your indemnification in the form of such agreements entered into with the
Company’s other executive officers. The Company will also cause you to be
covered by its director and officer insurance policies as they are in effect
from time to time for its directors and executive officers.

 



 

 

 

 

Clawback Provisions

 

Notwithstanding any other provisions in this letter agreement to the contrary,
any incentive-based compensation, or any other compensation, paid to you
pursuant to this letter agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

Severance

 

Subject to the provisions of “Conditions to Payment” below, the Company shall
provide you the following severance should your employment be terminated (i) by
you for Good Reason (as defined below), (ii) by the Company Without Cause (as
defined below) or (iii) for any reason, other than by the Company for Cause (as
defined below), within sixty days after a Change in Control (as defined below)
which occurs while you are employed by the Company:

 

(a) The Company shall pay to you in a lump sum in cash, if not theretofore paid,
your Base Salary (as in effect on the date of termination) through the date of
termination, and in the case of compensation previously deferred and bonuses
previously earned by you, all amounts of such compensation previously deferred
and earned and not yet paid by the Company.

 

(b) The Company shall, promptly upon submission by you of supporting
documentation, pay or reimburse to you any costs and expenses paid or incurred
by you which would have been payable under the “Reimbursement of Business
Expenses” provision hereof if your employment had not terminated.

 

(c) The Company shall pay to you, in equal semi-monthly installments, your Base
Salary (as in effect on the date of your termination) through (a) the six month
anniversary of your termination or (ii) until you are hired by another employer,
whichever is sooner. You accept the obligation to notify the Company upon
securing employment outside the Company and to communicate to the Company the
effective start date of such employment at which time the payments pursuant to
this subsection (c) will cease. Failure to do so may result in a claim by the
Company to return excess payments paid to you.

 

(d) All unvested Company stock options will be fully vested and thereafter, all
such fully vested stock options will be exercisable by you until the earlier to
occur of the expiration of the term of each stock option or one year after the
date they become fully vested.

 



 

 

 

 

For purposes of this letter agreement:

 

“Cause” means (i) the conviction (or plea of nolo contendere or equivalent plea)
of you of a felony (which, through lapse of time or otherwise, is not subject to
appeal), (ii) your having engaged in misconduct causing a violation by the
Company of any state or federal laws which results in an injury to the business,
condition (financial or otherwise), results of operations or prospects of the
Company as determined in good faith by the Board or a committee thereof,
(iii) your having engaged in a theft of corporate funds or corporate assets of
the Company or in an act of fraud upon the Company, (iv) an act of
personal dishonesty taken by you that was intended to result in your personal
enrichment at the expense of the Company, (v) your refusal, without proper
legal cause, to perform the duties and responsibilities of your position or any
other breach by you of this letter agreement, (vi) your engaging in activities
which would constitute a breach of the policies, rules or regulations of the
Company or (vii) you fail to adequately perform the scope of the duties and
responsibilities assigned to you, as determined in good faith by the CEO.

 

“Change in Control” of the Company shall be deemed to have occurred if any of
the events set forth in any one of the following paragraphs shall occur:

 

(a) any “person” (as defined in section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and as such term is modified in
sections 13(d) and 14(d) of the Exchange Act), excluding the Company or any of
its subsidiaries, a trustee or any fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
or

 

(b) during any period of not more than two consecutive years, individuals who at
the beginning of such period constitute the Board and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (a), (c) or (d) of this
definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holder of securities under an employee benefit plan of the Company, at least 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

 



 

 

 

 

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which, in the judgment of the Compensation
Committee of the Board, the holders of the Company’s common stock, immediately
prior to such transaction or series of transactions, continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately prior to such transaction or series of
transactions. The Board may (i) deem any other corporate event affecting the
Company (other than those described in clauses (a)-(d) of this definition) to be
a “Change in Control,” and (ii) may amend this definition of “Change in Control”
in connection with an identical amendment being made to employment agreements
entered into by the Company and all of its executive officers.

 

“Disability” means either (i) an illness or other disability that prevents you
from discharging your responsibilities under this letter agreement for a period
of 180 consecutive calendar days, or an aggregate of 180 calendar days in any
calendar year, during the term of your employment, all as determined in good
faith by the Board (or a committee thereof) or (ii) you are receiving long-term
disability benefits under any of the Company’s plans, policies or programs.
Notwithstanding anything to the contrary, in the event the Company temporarily
replaces you, or transfers your duties or responsibilities to another individual
on account of your inability to perform such duties due to a mental or physical
incapacity which is, or is reasonably expected to become, a Disability, then
your employment shall not be deemed terminated by the Company and you shall not
be able to resign with Good Reason as a result thereof. Any question as to the
existence of a Disability as to which you and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to you and the Company. If you and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of a Disability made in writing to the Company and you by such
physician shall be final and conclusive for all purposes of this letter
agreement.

 

“Good Reason” means: (i) the assignment to you of any duties materially
inconsistent in any respect with you duties or responsibilities as contemplated
in this letter agreement, provided that you specifically terminate your
employment for Good Reason hereunder within 60 days from the date that you have
actual notice of such assignment; (ii) requiring you to relocate to any office
or location more than 50 miles outside of the Houston, Texas metropolitan area
without your consent; (iii) any other action by the Company which results in a
material diminishment in your position, authority, duties or responsibilities;
provided, that, any change in your reporting relationship shall not constitute a
material diminishment for purposes of determining whether you have a Good
Reason; provided, further that you specifically terminate your employment for
Good Reason hereunder within 60 days from the date that you have actual notice
of such diminishment; (iv) any material breach by the Company of any of the
provisions of this letter agreement, provided that you specifically terminate
your employment for Good Reason hereunder within 60 days from the date that you
have actual notice of such material breach; (v) a reduction, or attempted
reduction, at any time during the term of your employment, of the Base
Compensation unless such reduction is also applied to other executive officers
of the Company; or (vi) the taking of any action by the Company which would
adversely affect your participation in or materially reduce your benefits
provided under “Plans” above, unless (A) there is substituted a comparable
benefit that is at least economically equivalent (in terms of the benefit
offered to you) to the benefit in which your participation is being adversely
affected or to your benefits that are being materially reduced, or (B) the
taking of such action affects all executive officers of the Company.

 



 

 

 

 

“Without Cause” means a termination for any reason other than for Cause or
Disability or on account of your death.

 

Continuation of Benefits

 

Subject to the provisions of “Conditions to Payment” below, during the
twelve-month period commencing within 60 days of the date of a termination as
described under “Severance” above, the Company shall pay an amount equal to the
group health care premiums for you and/or your dependents and/or beneficiaries
equal to those which would be required for continuation coverage in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Such
payments shall be paid by the Company according to a fixed schedule consisting
of monthly installment payments. The foregoing payments by the Company shall not
extend the applicable COBRA continuation period and the COBRA continuation
period shall commence as required under COBRA on account of your termination of
employment.

 

Benefits otherwise receivable by you pursuant to this section shall be reduced
to the extent substantially similar benefits are actually received by or made
available to you by any other employer during the same time period for which
such benefits would be provided pursuant to this section at a cost to you that
is commensurate with the cost incurred by you immediately prior to the date of
termination; provided, however, that if you become employed by a new employer
which maintains a medical plan that either (i) does not cover you or a family
member or dependent with respect to a preexisting condition which was covered
under the applicable Company medical plan, or (ii) does not cover you or a
family member or dependent for a designated waiting period, your coverage under
the applicable Company medical plan shall continue (but shall be limited in the
event of noncoverage due to a preexisting condition, to such preexisting
condition) until the earlier of the end of the applicable period of noncoverage
under the new employer’s plan or the six-month anniversary of the date of
termination. You agree to report to the Company any coverage and benefits
actually received by you or made available to you from such other employer(s).
You shall be entitled to elect to change your level of coverage and/or your
choice of coverage options (such as for you only or family medical coverage)
with respect to the benefits to be provided by the Company to you to the same
extent that active employees of the Company are permitted to make such changes;
provided, however, that in the event of any such changes you shall pay the
amount of any cost increase that would actually be paid by an active employees
of the Company by reason of making the same change in his level of coverage or
coverage options.

 



 

 

 

 

Conditions to Payment

 

Notwithstanding any of the above to the contrary, you will not be entitled to
any of the payments provided in this letter agreement under “Severance” or
“Continuation of Benefits” if (i) you breach this letter agreement including the
provisions of Annex A or (ii) you fail to execute and return an effective
release from liability and waiver of right to sue the Company or its affiliates
in a form reasonably acceptable to the Company waiving all claims you may have
against the Company, its affiliates, and their predecessors, successors,
assigns, employees, officers and directors and such other parties and in such
form as determined by the Company in its sole discretion within sixty (60) days
after the date of termination of your employment (or such shorter period as may
be required to be provided by law or as determined by the Company and provided
in the release), and the release becoming effective. To the extent any amount
payable under “Severance” or “Continuation of Benefits” is deferred compensation
subject to Section 409A of Internal Revenue Code of 1986, as amended (the
“Code”), if the period during which you have discretion to execute or revoke the
general release of claims straddles two of your taxable years, then the Company
shall make the severance payments starting in the second of such taxable years,
regardless of which taxable year you actually deliver the executed general
release of claims to the Company. You may not, directly or indirectly, designate
the calendar year or timing of payments.

 

Specified Employee

 

If you are a “specified employee” as such term is defined under Section 409A of
the Code, on the date of your termination of employment and if the benefits to
be provided under this letter agreement are subject to Section 409A of the Code
and are payable on account of a termination of employment, payment in respect of
such benefits shall not commence until the first business day that is six months
after your termination date and shall otherwise be paid as provided in this
letter agreement.

 

At-Will Employment

 

You will be employed as an at-will-employee, which means that, except as set
forth under “Severance” or “Continuation of Benefits” above, your employment may
be terminated with no further obligation at any time, at the election of either
you or the Company, for any reason or no reason, with or without any advance
notice.

 

Upon termination of your employment for any reason, you shall be deemed to have
resigned from all positions that you hold as an officer, manager or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates.

 



 

 

 

 

Withholdings

 

The Company may withhold and deduct from any benefits and payments made or to be
made pursuant to this letter agreement (a) all federal, state, local and other
taxes as may be required pursuant to any law or governmental regulation or
ruling, and (b) all other employee deductions made with respect to the Company’s
employees generally.

 

Compliance with Company Policies

 

You agree to comply with all applicable policies, rules and regulations of the
Company, including, but not limited to, the Company’s Code of Business and
Ethical Conduct and policies regarding compliance with the U.S. Foreign Corrupt
Practices Act, each as in effect from time to time.

 

Restrictive Covenants

 

You acknowledge, understand and agree that as a condition to the Company’s
execution of this letter agreement, you are bound by, and shall be obligated to
comply with, the covenants set forth on Annex A to the letter regarding (i)
Confidential Information, (ii) Disclosure of Information, Ideas, Concepts,
Improvements, Discoveries and Inventions, (iii) Ownership of Information, Ideas,
Concepts, Improvements, Discoveries and Inventions, and all Original Works of
Authorship, (iv) Non-Disparagement and (v) Non-Competition; Non-Solicitation. It
is further acknowledged, understood and agreed by that the covenants made by you
as set forth on Annex A are essential elements of your employment and that, but
for your agreement to comply with such covenants, the Company would not have
hired you.

 

Internal Revenue Code Section 409A Compliance.

 

(a)                      This letter agreement is intended to comply with
Section 409A of the Code to the extent any payment hereunder constitutes
nonqualified deferred compensation under Section 409A of the Code.

 

(b)                     The Company shall undertake to administer, interpret,
and construe this letter agreement in a manner that does not result in the
imposition on you of any additional tax, penalty, or interest under Section 409A
of the Code and to comply with Code Section 409A to the extent applicable.

 

(c)                      If the Company determines in good faith that any
provision of this letter agreement would cause you to incur an additional tax,
penalty, or interest under Section 409A of the Code, the Board (or its delegate)
and you shall use reasonable efforts to reform such provision, if possible, in a
mutually agreeable fashion to maintain to the maximum extent practicable the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code or causing the imposition of such additional tax,
penalty, or interest under Section 409A of the Code.

 



 

 

 

 

(d)                     The preceding provisions, however, shall not be
construed as a guarantee by the Company of any particular tax effect to you
under this letter agreement. The Company shall not be liable to you for any
payment made under this letter agreement that is determined to result in an
additional tax, penalty, or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under this letter agreement as an
amount includible in gross income under Section 409A of the Code.

 

(e)                      With respect to any reimbursement of expenses, as
specified under this letter agreement, such reimbursement of expenses shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
in one taxable year shall not affect the expenses eligible for reimbursement in
any other taxable year; (2) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (3) the right to reimbursement shall not be subject to liquidation
or exchange for another benefit.

 

(f)                      “Termination of employment,” “resignation,” or words of
similar import, as used in this letter agreement means, for purposes of any
payments under this letter agreement that are payments of nonqualified deferred
compensation subject to Section 409A of the Code, your “separation from service”
as defined in Section 409A of the Code.

 

Entire Agreement; No Oral Amendments

 

This letter agreement, together with any document, policy, rule or regulation
referred to herein, replaces all previous agreements and discussions relating to
the same or similar subject matter between you and the Company and constitutes
the entire agreement between you and the Company with respect to the subject
matter of this letter agreement. This letter agreement may not be modified in
any respect by any verbal statement, representation or agreement made by any
executive, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.

 

 

[Signature Page Follows]

 



 

 

 

Please feel free to contact me if you have any questions.

 

Sincerely yours,

 

Synthesis Energy Systems, Inc.

 

 

 

Robert Rigdon

President and Chief Executive Officer

 

 

I hereby accept these terms of employment.

 

 



      Charles Costenbader   Date

 



 

 

 





ANNEX A

 

COVENANTS AS TO CONFIDENTIALITY, DISCLOSURE AND OWNERSHIP OF INFORMATION,
NON-DISPARAGEMENT, NON-COMPETITION AND NON-SOLICITATION

 

Confidential Information

 

In connection with your position as Chief Financial Officer of the Company, the
Company will from time to time provide you with Confidential Information, as
defined below, so that you may perform the duties and responsibilities of your
position. You acknowledge, understand and agree that all such Confidential
Information, whether developed by you or others employed by or in any way
associated with you or the Company, is the exclusive and confidential property
of the Company and shall be regarded, treated and protected as such in
accordance with this letter agreement. You acknowledge that all such
Confidential Information is in the nature of a trade secret. Failure to mark any
writing confidential shall not affect the confidential nature of such writing or
the information contained therein.

 

“Confidential Information” means information, which is used in the business of
the Company and (i) is proprietary to, about or created by the Company, (ii)
gives the Company some competitive business advantage or the opportunity of
obtaining such advantage or the disclosure of which could be detrimental to the
interests of the Company, (iii) is designated as Confidential Information by the
Company, is known by you to be considered confidential by the Company, or from
all the relevant circumstances should reasonably be assumed by you to be
confidential and proprietary to the Company, or (iv) is not generally known by
non-Company personnel. Confidential Information excludes, however, any
information that is lawfully in the public domain or has been publicly disclosed
by the Company. Such Confidential Information includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):

 

(a) Information related to all proprietary information developed, licensed or
otherwise acquired by the Company, including, but not limited to, relating to
the U-GAS® coal gasification technology, the manufacture of synthesis gas and
other energy products in a proprietary process (the “Technology”);

 

(b) Internal personnel and financial information of the Company, vendor
information (including vendor characteristics, services, prices, lists and
agreements), purchasing and internal cost information, internal service and
operational manuals, and the manner and methods of conducting the business of
the Company;

 

(c) Information regarding proposed projects, joint ventures or other similar
business activities;

 



 

 

 

 

(d) Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any
acquisition prospect and the identity of any key contact within the organization
of any acquisition prospect) of the Company which have been or are being
discussed;

 

(e) Names and contact information for customers, suppliers and their
representatives, contracts (including their contents and parties), customer
services, and the type, quantity, specifications and content of products and
services purchased, leased, licensed or received by customers or suppliers of
the Company;

 

(f) Confidential and proprietary information provided to the Company by any
actual or potential customer, supplier, government agency or other third party
(including businesses, consultants and other entities and individuals); and

 

(g) Work product resulting from or related to the research or development of the
Technology.

 

You further agree that you shall not make any statement or disclosure to third
parties that (i) would be prohibited by applicable Federal or state laws, or
(ii) is intended or reasonably likely to be detrimental to the Company or any of
its subsidiaries or affiliates.

 

As a consequence of the Company providing you with its Confidential Information,
you shall occupy a position of trust and confidence with respect to the affairs
and business of the Company. In view of the foregoing and of the consideration
to be provided to you, you agree that it is reasonable and necessary that you
make each of the following covenants:

 

(a) During your employment and thereafter, you shall not disclose Confidential
Information to any person or entity, either inside or outside of the Company,
other than as necessary in carrying out your duties and responsibilities to the
Company, without first obtaining the Company’s prior written consent (unless
such disclosure is compelled pursuant to court orders or subpoena, and at which
time you shall give prior written notice of such proceedings to the Company).

 

(b) During your employment and thereafter, you shall not use, copy or transfer
Confidential Information other than as necessary in carrying out your duties and
responsibilities, without first obtaining the Company’s prior written consent.

 

(c) On the termination of your employment, you shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
you or which came into your possession during your employment concerning the
business or affairs of the Company, including, without limitation, all materials
containing Confidential Information.

 



 

 

 

 

Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions

 

As part of your fiduciary duties to the Company and its affiliates, you agree
that during your employment by the Company, you shall promptly disclose in
writing to the Company all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by you,
either individually or jointly with others, and which relate to the business,
products or services of the Company or its affiliates, irrespective of whether
you used the Company’s time or facilities and irrespective of whether such
information, idea, concept, improvement, discovery or invention was conceived,
developed, discovered or acquired by you on the job, at home, or elsewhere. This
obligation extends to all types of information, ideas and concepts, including,
without limitation, information, ideas and concepts relating to the Technology,
the development of coal gasification and syngas production and the provision of
distributed power, utility services and coal gasification plant development,
operations and maintenance based on the Technology, new types of services, other
corporate opportunities, acquisition prospects, prospective names or service
marks for the Company’s business activities, and the like.

 

Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship

 

All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
you or which are disclosed or made known to you, individually or in conjunction
with others, during your employment and which relate to the business, products
or services of the Company (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customers’ organizations, marketing and merchandising
techniques, and prospective names and service marks) are and shall be the sole
and exclusive property of the Company. Furthermore, all drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of the Company.

 

In particular, you hereby specifically sell, assign, transfer and convey to the
Company all of your worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions, and any
United States or foreign applications for patents, inventor’s certificates or
other industrial rights which may be filed in respect thereof, including
divisions, continuations, continuations-in-part, reissues and/or extensions
thereof, and applications for registration of such names and service marks. You
shall assist the Company at all times, during your employment and thereafter, in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions, in the United States and all foreign countries, which assistance
shall include, but shall not be limited to, the execution of all lawful oaths
and all assignment documents requested by the Company or its nominee in
connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign patents, including divisions,
continuations, continuations in part, reissues and/or extensions thereof, and
any application for the registration of such names and service marks.

 



 

 

 

 

In the event you create, during your employment, any original work of authorship
fixed in any tangible medium of expression which is the subject matter of
copyright (such as, videotapes, written presentations on acquisitions, computer
programs, drawings, maps, architectural renditions, models, manuals, brochures
or the like) relating to the Company’s business, products or services, whether
such work is created solely by you or jointly with others, the Company shall be
deemed the author of such work if the work is prepared by you in the scope of
your employment; or, if the work is not prepared by you within the scope of your
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be work made for hire, and the
Company shall be the author of such work. If such work is neither prepared by
you within the scope of your employment nor a work specially ordered and deemed
to be a work made for hire, then you hereby agree to sell, transfer, assign and
convey, and by these presents, do sell, transfer, assign and convey, to the
Company all of your worldwide right, title and interest in and to such work and
all rights of copyright therein. You agree to assist the Company and its
affiliates, at all times, during your employment and thereafter, in the
protection of the Company’s worldwide right, title and interest in and to such
work and all rights of copyright therein, which assistance shall include, but
shall not be limited to, the execution of all documents requested by the Company
or its nominee and the execution of all lawful oaths and applications for
registration of copyright in the United States and foreign countries.

 

Non-Disparagement

 

During the term of your employment and thereafter, you shall not defame or
disparage the Company, its affiliates and their officers, directors, members or
executives. You agree to cooperate with the Company in refuting any defamatory
or disparaging remarks by any third party made in respect of the Company or its
affiliates or their directors, members, officers or executives. The Company
further agrees not to defame or disparage you and agrees to cooperate with you
in refuting any defamatory or disparaging remarks by any third party made with
respect to your employment with the Company.

 

Non-Competition; Non-Solicitation

 

During your employment and for the twenty-four month period following the date
of termination of your employment, you shall not, acting alone or in conjunction
with others, directly or indirectly, in any area in which you have worked for
the Company or as to which you have received Confidential Information relating
to the Company, including, but not limited to, the People’s Republic of China,
the Republic of India and the United States, invest or engage, directly or
indirectly, in any Competing Business (as defined below) or accept employment
with or render services to such a Competing Business as a director, officer,
agent, executive or consultant or in any other capacity. Notwithstanding the
above, you may serve as an officer, director, agent, employee or consultant to a
Competing Business whose business is diversified and which is, as to the part of
its business to which you are providing services, not a Competing Business;
provided, that prior to accepting employment or providing services to such a
Competing Business, you and the Competing Business will provide written
assurances satisfactory to the Company that you will not render services
directly or indirectly for a twenty-four month period to any portion of the
Competing Business which competes directly or indirectly with the Company.

 



 

 

 

 

For purposes of this letter agreement, “Competing Business” means any
individual, business, firm, company, partnership, joint venture, organization,
or other entity that is engaged in the actual or intended business of the
Company and/or its affiliates during the term of your employment including, but
not limited to, the development of coal gasification coal and biomass mixture
gasification and syngas production and the provision of distributed power,
utility services and coal gasification coal and biomass mixture gasification
plant development, operations and maintenance based on coal gasification and
coal and biomass mixture gasification technology.

 

In addition to the other obligations agreed to by you in this letter agreement,
you agree that for twenty-four months following the date of termination of your
employment, you shall not directly or indirectly, (i) hire or attempt to hire
any employee of the Company, or induce, entice, encourage or solicit any
employee of the Company to leave his or her employment, or (ii) contact,
communicate with or solicit any distributor, customer or acquisition or business
prospect or business opportunity of the Company for the purpose of causing them
to terminate, alter or amend their business relationship with the Company.

 

You hereby specifically acknowledge and agree that:

 

(a)The Company expended and will continue to expend substantial time, money and
effort in developing its business;

 

(b)You will, in the course of your employment, be personally entrusted with and
exposed to Confidential Information;

 

(c)The Company, during your employment and thereafter, will be engaged in its
highly competitive business in which many firms compete;

 

(d)You could, after having access to the Company’s financial records, contracts,
and other Confidential Information and know-how and, after receiving training by
and experience with the Company, become a competitor;

 



 

 

 

(e)The Company will suffer great loss and irreparable harm if you terminate your
employment and enter, directly or indirectly, into competition with the Company;

 

(f)The temporal and other restrictions contained in this “Non-Competition;
Non-Solicitation” provision are in all respects reasonable and necessary to
protect the business goodwill, trade secrets, prospects and other reasonable
business interests of the Company;

 

(g)The enforcement of this “Non-Competition; Non-Solicitation” provision will
not work an undue or unfair hardship on you or otherwise be oppressive to you;
it being specifically acknowledged and agreed by you that you have activities
and other business interests and opportunities which will provide you adequate
means of support if the provisions of this “Non-Competition; Non-Solicitation”
provision are enforced after your termination; and

 

(h)The enforcement of this “Non-Competition; Non-Solicitation” provision will
neither deprive the public of needed goods or services nor otherwise be
injurious to the public.

 

The parties hereto further agree that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this “Non-Competition; Non-Solicitation” provision is overly
restrictive and unenforceable, the court shall reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this “Non-Competition; Non-Solicitation” provision shall remain
in full force and effect. The parties hereto further agree that if a court of
competent jurisdiction determines that any provision of this “Non-Competition;
Non-Solicitation” provision is invalid or against public policy, the remainder
of this “Non-Competition; Non-Solicitation” provision shall not be affected
thereby, and shall remain in full force and effect.

 



 

